Citation Nr: 1105099	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to August 
1971.  He died in January 2005.  The appellant is the Veteran's 
widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the Veteran died on January [redacted], 2005, at 
a hospice house in South Bend, Indiana.  His death certificate 
lists non-alcoholic liver failure due to non-alcoholic cirrhosis 
as the cause of death.  An autopsy was not performed.

At the time of his death, the Veteran was not service-connected 
for any condition.  He was in receipt of a 100 percent non-
service connected disability pension.

The appellant contends that the Veteran died because the 
Nashville VA Medical Center failed to detect his non-alcoholic 
cirrhosis of the liver that led to liver failure and eventually 
his death.  Specifically, she asserted that when the doctors at 
that facility detected increased platelets and an enlarged 
spleen, they should have recognized that the Veteran was in the 
beginning stages of liver failure and should have taken action to 
treat the condition.

The Board notes that causation for the continuance or natural 
progress of a disease or injury can only be established with a 
showing that VA's failure to timely diagnose and properly treat 
the disease or injury proximately caused the continuance or 
natural progress of that disease or injury. See 38 C.F.R. 
§ 3.361(c)(2).

In this case, a January 2001 record diagnosed the Veteran with 
cirrhosis of the liver, with portal hypertension.  Earlier VA 
records dating back to 1998 found elevated gamma-glutamyl-
transpeptidase (GGTP) levels.  VA treatment records from 
September 1998 also show slightly elevated aspartate 
aminotransferase (AST) levels and thrombocytopenia (low platelet 
count), which had improved somewhat of the previous seven months.  
Records dated in January 1999 reflect the Veteran's "current 
hepatic injury."  Records from December 2000 show a diagnosis of 
liver disease; specifically, periportal hepatic fibrosis.  

The question of whether a reasonable health care provider would 
have diagnosed the Veteran's fatal non-alcoholic cirrhosis 
earlier, and whether an earlier diagnosis would have prevented 
the Veteran's death involve application of medical knowledge.  
The Board is not permitted to reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, development is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate VA 
health care provider for a medical opinion.  
After reviewing the claims file, the examiner 
should address the following questions:

a.  Did VA fail to timely diagnose the 
Veteran's non-alcoholic cirrhosis?

b.  If so, was the lack of timely 
diagnosis the result of, or indicative of, 
a failure to exercise the degree of care 
that would be expected of a reasonable 
health care provider?  In so determining, 
the VA health care provider is directed to 
the VA treatment records including, but 
not limited to, those referenced above.

c.  If it is found that VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider, did such failure to timely 
diagnose and properly treat non-alcoholic 
cirrhosis proximately cause the 
continuance or natural progress of that 
disease, which ultimately led to the 
Veteran's death?

Any opinion should be supported by an 
adequate rationale, which is based upon 
medical principles and evidence in the claims 
file.  If the examiner cannot provide an 
opinion without resolving to mere 
speculation, he or she should make such a 
finding.  However, as above, he or she should 
provide a detailed rationale for the non-
opinion.

2.  After the above development is completed, 
readjudicate the claim on appeal.  If the 
benefit sought is denied, provide the 
appellant and her representative a 
supplemental statement of the case, with an 
appropriate period for response, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


